UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7778



MATTHEW RIVENS,

                                            Plaintiff - Appellant,

          versus

JERRY DUNN; T. W. LINDSEY; G. W. BUTT,

                                           Defendants - Appellees.



                            No. 95-7814



JOHN A. KOSMA,

                                            Plaintiff - Appellant,

          versus

JERRY DUNN, Supervisor, Bland Correctional
Center; T. W. LINDSEY, Bland Correctional Of-
ficer; G. W. BUTT, Officer, Bland Correctional
Center,

                                           Defendants - Appellees.




Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-1102-R, CA-94-944-R)
Submitted:    January 18, 1996         Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Rivens, John A. Kosma, Appellants Pro Se. Jill Theresa
Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's orders denying re-

lief on their 42 U.S.C. § 1983 (1988) complaints. We have reviewed
the records and the district court's opinions and find no rever-

sible error. Accordingly, we affirm on the reasoning of the dis-

trict court. Rivens v. Dunn, No. CA-94-1102-R; Kosma v. Dunn,

No. CA-94-944-R (W.D. Va. Oct. 31, 1995). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED


                                 2
3